

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of May
31, 2013, by and between GLOBUS MEDICAL, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 3, 2011, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1.    (a) is hereby amended by deleting "May 31, 2014" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "May 31, 2015.
2.    The following is deleted from the end of Section 4.3. (a):
"and Borrower's internally-prepared annual budget;"
3.     Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
4.     Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed as a sealed instrument as of the day
and year first
written above.
WELLS FARGO BANK,
GLOBUS MEDICAL, INC.        NATIONAL ASSOCIATION
By: /s/ Richard Baron     (SEAL)    By: /s/ Tara Handforth
Richard Baron, Chief Financial Officer    Tara Handforth, Vice President







